UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 11, 2008 BENACQUISTA GALLERIES, INC. (Exact name of registrant as specified in its charter) Nevada 0-51107 71-0928242 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6870 La Valle Plateada Rancho Santa Fe, California 92067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 525-5695 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On January 11, 2008, Benacquista Galleries, Inc., a Nevada corporation (“Benacquista:”) and Vibe Records, Inc., a Delaware corporation (“Vibe”), James Price and Timothy Olphie entered into an Agreement of Sale (“New Agreement”) that cancelled the previous Share Exchange Agreement between Vibe and Benacquista dated November 12, 2007 and cancelled the previous Share Purchase Agreement between Price and Olphie dated October 8, 2007.The New Agreement provides for Olphie or Vibe to purchase 496,910 common shares of Benacquista from James Price for $500,000.The purchase must occur within a 45 day time frame.Benacquista made covenants in the agreement not to issue any common shares or options or undertake any material indebtedness during this 45 day time frame.The Agreement also provides for anti-dilution protection for Mr. Price to guarantee that his remaining 400,000 shares in the corporation constitute at least 5% to 5.5% of the issued and outstanding shares of the corporation for a period of 180 days. Section 5- Corporate Governance and Management Item 5.01 Change in Control of Registrant Upon the closing of the transactions described under Item 1.01 of this report, a change in control of the Company will occur. Item 5.02 Departure of Directors or PrincipalOfficers;Election of Directors; Appointment of Principal Officers The Companyintends to appoint newofficersanddirectors as a result of the transaction described in Item 1.01 of this current report. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Description 10.1 Vibe Benacquista Agreement of Sale dated January 11, 2008 by and between Benacquista Galleries, Inc., a Nevada corporation, Vibe Records, Inc., a Delaware corporation, Timothy Olphie and James Price. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 16, 2008 BENACQUISTA GALLERIES, INC. By: /s/ James Price James Price Chief Executive Officer
